Citation Nr: 0525807	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-11 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural History

The veteran served on active duty from June 1968 until June 
1972.  Service in Vietnam is indicated by the evidence of 
record.  

In February 1995, the RO received the veteran's claim of 
entitlement to service-connection of PTSD.  A June 1995 
rating decision denied the veteran's claim.  
The veteran did not perfect an appeal.  

In December 1997, the RO received the veteran's request to 
reopen his previously denied claim of entitlement to service 
connection of PTSD.  A July 1998 rating decision denied the 
veteran's claim.  An appeal was not perfected.  

In December 2002, the RO received the veteran's most recent 
request to reopen his previously denied claim of entitlement 
to service connection for PTSD.  The May 2003 rating decision 
denied the veteran's claim, determining that new and material 
evidence which was sufficient to reopen the claim had not 
been submitted.  
The veteran disagreed with the May 2003 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of a substantive appeal (VA Form 9) in 
April 2004.  

In August 2003, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  He 
presented sworn testimony during an August 2004 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  Transcripts of these hearings have been 
associated with the veteran's VA claims folder.  




FINDINGS OF FACT

1.  The veteran's request to reopen his previously denied 
claim of entitlement to service connection for PTSD was 
denied by the RO in a July 1998 rating decision.  

2.  Since July 1998 evidence that pertains to unestablished 
facts of confirmed stressors and medical nexus has been 
submitted.  


CONCLUSIONS OF LAW

1.  The July 1998 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  Evidence submitted since July 1998 is new and material.  
The claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of 
PTSD.  Essentially, he contends that several non-combat 
stressors encountered during his service in Vietnam caused 
him to develop PTSD.  

As has been discussed in the Introduction, the veteran's 
claim was denied in May 2003.  In that decision, the RO found 
that additional evidence which had been submitted by the 
veteran was not sufficient to reopen his previously denied 
claim of entitlement to service connection for PTSD.  
However, in the April 2004 statement of the case, the RO 
decided the claim on the merits.  

In any event, the Board must first examine whether the 
evidence warrants reopening the claim.  This is significant 
to the Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted. See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection of PTSD, which was most recently denied in 1998.  
The issue has been recharacterized accordingly on the title 
page.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the April 
2004 SOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in 
January 2003 and March 2003 which were specifically intended 
to address the requirements of the VCAA.  The January 2003 
letter from the RO explained in detail the evidence needed to 
substantiate his claim, specifically that evidence of "...an 
injury in military service...a current physical or mental 
disability ...[and] a relationship between your current 
disability and an injury, disease or event in service" were 
required for service connection.  Moreover, the letter 
specifically advised the veteran that his claim had been 
previously denied in July 1998 and that in order to reopen 
the claim he must submit new and material evidence.  The 
veteran was further advised that mew and material evidence 
was defined as follows:  "New evidence is evidence that has 
not previously been considered...Material evidence is evidence 
that is relevant to the issue of service connection."  See 
the January 13, 2003 VCAA letter, page 2.  Thus, this letter, 
along with the April 2004 SOC not only notified the veteran 
of the evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2003 letter, the veteran was informed that VA is responsible 
for getting "medical records, employment records, or records 
from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its March 2003 letter that he 
was responsible to provide "enough information about these 
records so that we can request them from the person or agency 
who has them.  It's still your responsibility to make sure 
that these records are received by us."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The January 2003 letter directed the 
veteran that "We need additional things from you."  It 
further directed the veteran to "review your records and 
make sure you haven't overlooked any important evidence."  
See the January 13, 2003 VCAA letter at page 1.  The letter 
further advised that the veteran could submit any additional 
evidence himself or could provide VA with a release to obtain 
it.  This request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Review of the record reveals that the veteran was provided 
notice of the VCAA prior to the initial adjudication of his 
claim, which was by rating decision in April 2003.  The Board 
is of course aware of the decision of the United States Court 
of Appeals for Veterans Claims in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Accordingly, the 
concerns expressed in Pelegrini have been addressed.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  As was 
noted in the Introduction, he presented his personal 
testimony to the undersigned via videoconferencing equipment 
in August 2004.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f).  With 
regard to the third PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown , 10 Vet. App. 128, 42 (1997).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2002, his claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for PTSD.  

The unappealed July 1998 RO decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  As explained 
above, the veteran's claim for service connection for PTSD 
may only be reopened if new and material evidence is 
received.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) (2004).  

In the RO's July 1998 denial, it was determined that the 
evidence of record did not include evidence of a verified 
stressor event, nor did it contain competent medical evidence 
which linked the veteran's PTSD to a confirmed stressor.  
That is to say, the second and third PTSD criteria were not 
met.  See 38 C.F.R. § 3.304(f).  The Board's inquiry will 
therefore be directed to whether new and material evidence 
has been received as to each of these lacking elements.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) [there must be new and 
material evidence as to each and every aspect of the claim 
which was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim].  

At the time of the prior final denial the veteran had 
described two stressors:  being in fear of attack while on 
guard duty with a broken elbow (and thus being unable to 
shoot back in the event of an attack) and being exposed to 
the remains of soldiers in sealed coffins.  Neither stressor 
was confirmed at the time of the prior final denial.  The 
veteran has not submitted any new or additional evidence to 
verify either his claimed guard duty stressor or coffin 
stressor, he has merely repeated his description of those 
events.  Since the last final RO denial, the veteran has 
added a third stressor, the death of a member of his unit.  

Evidence added since the prior final denial includes a 
November 2003 memorandum from the RO which indicates that 
upon further research, the death of the veteran's fellow unit 
member and the veteran's exposure to human remains in sealed 
coffins had been verified.  

The November 2003 memorandum is new in that it was not of 
record at the time of the prior final denial.  It is material 
in that it pertains to an aspect of the claim, confirmed 
stressors, which was not shown at the time of the prior final 
denial.  
Thus, new and material evidence has been added to the file as 
to the matter of confirmed stressors.

Moving to the matter of whether there is new and material 
evidence as to the matter of a relationship between a 
confirmed stressor and PTSD, the Board notes that at the time 
of the prior final denial there were no confirmed stressors 
therefore, although there was a medical opinion from D.B., 
Ph.D. indicating that the veteran had been diagnosed with 
PTSD based on the veteran's self-report of the broken arm and 
human remains stressors, there was no medical opinion 
relating the veteran's PTSD to a confirmed stressor.  

Since the prior final denial, two medical nexus opinions have 
been added to the record.  One opinion is the  February 2004 
opinion from a VA examiner and the other is a February 2003 
statement of D.B., Ph.D. 

The VA examiner's opinion indicates that the veteran's 
verified stressors, notably the death of a member of the 
veteran's unit and the veteran's exposure to sealed casket 
containing the remains of service members did not meet the 
criteria for a sufficient PTSD stressor.  The examining 
psychiatrist concluded, however, that the veteran's PTSD was 
caused by the veteran's fear of coming under enemy attack 
after having fractured his right arm.  

The February 2003 opinion includes the conclusion that the 
veteran's PTSD is related to both the veteran's (unverified) 
broken arm stressor and also to the (verified) stressor of 
exposure to human remains.  This evidence is new and can be 
considered "material" because it does relate to an 
unestablished fact necessary to establish the claim, 
specifically medical nexus.  See 38 C.F.R. § 3.156 (2004).  

Accordingly, new and material evidence has been submitted as 
to both criteria, verified stressors and medical nexus, which 
were missing at the time of the prior final RO decision in 
July 1998.  See Evans, supra.  

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
PTSD.  The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefits sought.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Such is the 
case in this instance.   For the reasons explained in the 
remand section below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only, the appeal is granted.  



REMAND

The Board has reopened the veteran's claim of entitlement to 
service connection for PTSD and is considering moving forward 
to discuss the claim on its merits.  Before doing so, 
however, the Board must consider certain procedural concerns.  

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.  

Additional medical treatment records

The veteran advised the RO in an April 1995 statement that he 
has received mental health treatment at the VAMC-Westside 
between 1980 and 1983, the VAMC-North Chicago between 1983 
and 1984 and at the VAMC-Lakeside from 1993 to 1995.  The 
Board notes that the treatment records from the Westside are 
not of record.  Moreover, the records for treatment at the 
Lakeside and North Chicago facilities appear to be 
incomplete.  Specifically, the North Chicago records cover 
only treatment in 1996 and do not include the veteran's 
claimed 1983 and 1984 treatment or his current treatment, as 
indicated by the veteran in his RO hearing.  See the RO 
hearing transcript, page 9.  Also, the veteran's Lakeside 
treatment records cover only the period between October 1996 
and September 1999.  Accordingly, records for treatment 
between 1993 and October 1996 are not of record.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran has identified the 
existence of medical records which he asserts have bearing 
upon the claim.  The RO must therefore make reasonable 
efforts to obtain these records.  See 38 U.S.C.A. § 5103A.


Medical examination

As has been alluded to above, there are of record two 
seemingly inconsistent medical nexus opinions.  Moreover, 
neither examiner has provided reasons and bases in support of 
his conclusions.  The United States Court of Appeals for 
Veterans Claims has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993)

Moreover, the Board notes that veteran's mental health 
treatment records indicate that the veteran has been 
diagnosed with depression and substance abuse.  Neither nexus 
opinion takes into account the relationship, if any, between 
those diagnoses and the veteran's  claimed PTSD.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain treatment records 
pertaining to the veteran from the VAMC 
West Chicago, VAMC Lakeside and VAMC 
North Chicago.  Any records obtained 
should be associated with the veteran's 
VA claims folder.  If records are not 
obtained, this should be documented in 
the claims folder.  

2.  VBA should then arrange for opinions 
from a psychologist and a psychiatrist, 
in that order.
		
After undertaking appropriate diagnostic 
testing and interviewing the veteran, the 
examining psychologist should identify 
any diagnoses which are currently 
present.  A diagnosis of PTSD should be 
specifically made or ruled out.  The 
psychologist's report should be 
associated with the veteran's VA claims 
folder.

The psychiatrist should then review the 
claims folder and make a specific 
determination as to which if any 
psychiatric diagnoses are appropriate for 
the veteran.  The opinion should include 
a listing of the veteran's psychiatric 
diagnoses.  In the event that PTSD is 
among those diagnoses, a specific 
determination as to whether any of the 
veteran's claimed stressors is a 
sufficient PTSD stressor should be made.  
If the reviewing psychiatrist deems 
examination of the veteran to be 
necessary, such should be scheduled.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
appropriate,  VBA should review the 
record and readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


